Citation Nr: 0620772	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  99-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of a cervical/trapezius strain, evaluated as 
10 percent disabling as of April 22, 1994, and 20 percent 
disabling as of December 23, 2002.

2.  Evaluation of a thoracic strain, evaluated as 10 percent 
disabling as of April 22, 1994.

3.  Evaluation of a lumbosacral strain with disc disease, 
evaluated as 20 percent disabling as of April 22, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.

In a December 1997 decision, the RO implemented the Board of 
Veterans' Appeals (Board) May 1997 grant of service 
connection for: 1) a trapezius/cervical strain (a 0 percent 
rating was assigned as of April 22, 1994); 2) a thoracic 
strain (a 0 percent rating was assigned as of April 22, 
1994); and 3) lumbar disc disease (a 10 percent rating was 
assigned as of April 22, 1994).  In October 1999, the RO 
raised the veteran's rating for a cervical/trapezius strain 
from 0 to 10 percent disabling as of April 22, 1994.  In June 
2003, the veteran's rating for a cervical strain was raised 
from 10 to 20 percent as of December 23, 2002; her rating for 
a thoracic strain was raised from 0 to 10 percent as of April 
22, 1994; and her rating for a lumbar strain/disc disease was 
increased from 10 to 20 percent as of April 22, 1994.  The 
veteran appeals to the Board for higher ratings for a 
trapezius/cervical strain, a thoracic strain and a lumbar 
strain with disc disease.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In a September 1997 statement, the veteran withdrew claims 
for a higher rating for left knee retropatellar pain syndrome 
and service connection for sinusitis and left knee arthritis; 
as such, these matters need no longer be discussed.

It is noted that the claim of a higher rating for a thoracic 
spine disability has been included as among the claims on 
appellate review.  The Board acknowledges that the most 
recent statements from the veteran and her representative 
have solely regarded her cervical and lumbar spine 
disabilities; however, the veteran has never expressly 
withdrawn the claim for a higher rating for a thoracic spine 
disability; as such, the claim remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the veteran submitted a response to a February 
2006 supplemental statement of the case indicating that she 
had more information or evidence to submit in support of her 
claim.  The document the veteran completed included an 
annotation that VA would wait the full 60 day period provided 
by regulation to give the appellant the chance to submit the 
information or evidence.  In May 2006, which was within the 
60 day period noted above, the veteran submitted additional 
evidence to the AMC pertaining to her claims.  The agency of 
original jurisdiction (AOJ) has not had a chance to review 
this evidence and the veteran did not waive preliminary 
review by the AOJ.  Under the circumstances, the case must be 
returned to the AOJ for preliminary review of the new 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The AOJ should review the claims files, 
to include all evidence received since 
the most recent supplemental statement of 
the case, and determine if an increased 
rating is warranted for any of the 
disabilities on appeal.  If any benefit 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


